Citation Nr: 1812457	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-14 756	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia, which denied the Veteran's claim for entitlement to service connection.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Service Connection

The Veteran contends that his bilateral hearing loss is due to acoustic trauma in service from hazardous noise exposure without hearing protection.  Specifically, the Veteran contends that in 1964 he was out on the field training and was exposed to a 50 caliber machine gun fire and explosions resulting to ringing in his ears.  He further asserts that he lost most of the hearing in his left ear in 1966, a few months prior to his discharge from service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The record establishes that the Veteran currently has hearing loss for VA compensation purposes.  On June 2015 VA examination pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
55
55
LEFT
35
30
65
70
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 72 in the left ear.  Therefore, the first element of service connection is met.  

As to the second element for service connection, in-service incurrence or aggravation of a disease or injury, service treatment records do not reveal complaints, diagnoses, or treatment for a hearing loss disability.  As noted by the VA examiner below, the Veteran's 1964 induction physical hearing thresholds were compared to his 1966 discharge hearing thresholds and a worsening significant threshold shift in hearing was not seen in either ear.  However, the Board notes that the Veteran is competent and credible with regard to his noise exposure in service.  Therefore, the in-service element is met.

As to the third element for service connection, a link between the claimed in-service disease or injury and the present disability, the Board notes the Veteran was afforded a VA examination in June 2015.  The examiner noted that the Veteran had normal hearing at enlistment and at separation, without a significant threshold shift in either ear over the course of his service.  In so finding, she noted that medical literature indicates that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  The examiner further opined that although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  On examination, the Veteran reported noise exposure from machine guns and explosions.  He underwent surgery to repair a dehiscent left superior semicircular canal.  The examiner noted that the separation examination report indicates that there had been no clinically significant increase in thresholds for frequencies most commonly affected by noise exposure compared to the entrance examination.  She indicated that while reports of specific military related noise exposure and/or reports of any continuation of difficulties with hearing since service would be considered in formulating an opinion regarding current hearing loss, there is a lack of objective evidence of permanent noise-induced loss of hearing over time in service based on frequency specific audiological testing during the Veteran's time in service.  Thus, a normal audiogram (such as on separation examination) subsequent to noise exposure would verify that there was not a permanent hearing loss or significant threshold shift.  Based on that, she opined that the Veteran's hearing loss was not related to service.

The Board affords significant probative value to the June 2015 examiner's opinion, which is based upon a detailed analysis of the Veteran's medical history, his service treatment records, his contentions regarding in-service noise exposure, and reliance on medical principles.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  In light of this negative opinion and the total absence of a positive nexus opinion from the record, the Board thus concludes that the Veteran's current hearing loss disability is unrelated to his military service, to include in-service exposure to noise.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service or a continuity of symptoms after service.  Private treatment records from Emory University Clinic dated from 2008 to 2013 show that the Veteran complained of hearing difficulty when lecturing and during faculty meetings.  He reported that the symptoms have been ongoing for about one to one and half years, which is many years after service discharge.  Therefore, service connection on this basis is also not warranted.   

The Board is sympathetic to the Veteran's assertions that his hearing loss should be service-connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA opinion rendered by a medical professional to be more probative. 

In light of the above discussion, the Board finds that the service connection claim for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


